                         Case 3:21-mj-00085             Document 1          Filed 03/31/21       Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD          USDC OR Case No. 3:21-mj-00085

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
                    Marc Anthony Bru
                                                                     )
                    DOB: XXXXXX                                      )
                                                                     )
                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                               in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
        Authority,
        18 U.S.C. § 1752(a)(2) - Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted Building or
        Grounds,
        40 U.S.C. § 5104(e)(2)(B), (e)(2)(D), and (e)(2)(G) - Violent Entry and Disorderly Conduct on Capitol Grounds,
        18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress.

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                     Julianna Dippold, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                           Digitally signed
                                                                                                        by G. Michael
Date:                                                                                                   Harvey
                  03/0/2021
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                        * 0LFKDHO+DUYH\, U.S. Magistrate Judge
                                                                                               Printed name and title
